Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.  Applicant’s response filed 7/20/22 is acknowledged and has been entered.

2.  Applicant's election without traverse of the species biotin as the anchor element in Applicant’s response filed 7/20/22 is acknowledged. 

Claims 1-7 and 9 read on the elected species.

Upon consideration of the prior art, claim 10 is also being included in examination.

Accordingly, claims 8 and 11 (non-elected species) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-7, 9 and 10 are presently being examined as they read upon the elected species. 

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

a method for producing an examination reagent, the method comprising adding a helper ligand to a receptor protein which is unfolded in an initial solution so as to provide a pre-solution of the examination reagent with a receptor protein which is folded, 
	wherein the receptor protein which is fold comprises a bonded helper ligand which can be exchanged with an examination peptide (instant base claim 1),

wherein the receptor protein which is unfolded is an unfolded MHC class I protein (claim 2), 
further comprising adding a ligand exchanger/ligand releaser to the receptor protein which is folded (claim 3),
wherein the ligand exchanger/ligand releaser has an affinity for the receptor protein which is less than “an” affinity for the helper ligand (claim 4),
wherein the ligand exchanger/ligand releaser is an amino acid or a peptide comprising 2-7 amino acids (claim 5), 
wherein the helper ligand has an affinity for the receptor protein which is less than “an” affinity of the examination peptide, and the helper ligand is a peptide consisting of 2-11 amino acids (claim 6), and including the limitations recited in dependent claims 7, 9 and 10.

As such, the claims encompass a method for producing a complex of a folded protein with a helper ligand, wherein the unfolded protein can be any generic protein (claims 1, 3-7, 9 and 10), including MHC class I protein (claim 2), wherein the method uses ingredients that must be discovered before they can be used in the claimed method,          i.e.,  a generic unfolded protein, 
     a helper ligand that must possess the functional property of binding to an unfolded generic protein, including MHC class I, and within a specific KD range, such that the unfolded protein folds and relative to an examination peptide, wherein the helper ligand is generic helper ligand, including a generic peptide consisting of 2-11 amino acids in length or a peptide-like compound, 
     a generic ligand exchanger/ligand releaser that is an amino acid residue, a peptide or a peptide-like molecule, wherein the N and/or C-termini are modified, and that must possess the functional property of displacing and/or binding to a portion of the folded MHC class I peptide binding groove or other folded protein while the helper ligand is bound thereto, and within a particular KD range or with a relative KD in relation to the helper peptide and to the examination peptide.
     a generic examination peptide that binds to a generic folded receptor protein, including a generic examination peptide that must possess the functional property of binding to a MHC class I molecule within a specific affinity range (KD) and relative to the helper peptide and ligand exchanger/ligand releaser.

The specification does not disclose a representative number of species of such ingredients to be used in the claimed method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification does not disclose any other receptor proteins that can be used in the claimed method except for MHC class I, which includes classical and non-classical and class I-like molecules of humans and other vertebrates that can bind peptide ligands:

The specification discloses at [0030] that an “MHC class I protein” is also referred to as MHC class I protein which is a transmembrane protein.  The specification discloses at [0031] that the term “MHC Class I protein” here also includes proteins which are structurally and/or functionally similar to the actual MHC class I proteins and which are also encoded in the MHC and which also bind peptides, namely HLA-E, HLA-F and HLA-G.  the term also includes fragments of all these proteins, more specifically, the extracellular domain, provided they bind peptides.  The term here also includes the heavy chains of the MHC class I proteins, as well as the invariant small subunits (light chain) normally bound to it within the cell, 2m, as well as the complex formed by the heavy and light chains.  The term also includes a fusion protein that consists of the heavy chain, a linker and the light chain. The specification discloses that the term “MHC Class I protein” includes human HLA class I as well as that of non-human vertebrates ([0030], [0032]), as well as class I-like proteins that also bind peptides, such as Qa-1 and Qa-1 ([00106]).

The specification discloses that a folded protein is a protein with a conformation/three-dimensional structure which is stable (not substantially changeable over the course of a few hours and an intact biological activity (for example, binding of the peptide). In contrast, an “unfolded protein” must be understood as a protein with a conformation that does not fulfil these two criteria.  A folded protein must be more specifically understood as a receptor protein with a conformation in which the receptor protein binds peptides in vivo ([0033]).  

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein): 

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein ([0035].  The specification discloses that the “examination reagent” must more specifically be understood as a substance, complex or particle, which specifically binds with a TCR of a CTL ([0050]), specific binding being binding that is significantly stronger (i.e., KD of specific binding is at least ten times lower than that of non-specific binding) than the average observable, non-specific binding between a randomly chosen TCR and a randomly chosen MHC class I protein ([0051]).

The specification discloses that helper ligands are peptides or peptide-like compounds that possess the functional property of binding with high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein and which cause and stabilize folding of the protein from the unfolded state, and can (but not necessarily) must possess the functional property of having a lower affinity with a receptor protein than does the examination peptide:

The specification discloses that helper ligands are referred to as “helper peptides” and a peptides or peptide-like chemical compounds that bind with high affinity (i.e., with a dissociation constant KD less than or equal to 1 uM) with the receptor protein, MHC class I protein and which cause or promote folding of the MHC class I protein from the unfolded state or stabilization of the folded MHC class I protein.  Helper ligands, can for example, have a lower affinity with receptor proteins than the examination peptides to be used ([0036]).  

The specification discloses that the ligand/exchanger/ligand releaser is or includes an amino acid, specifically a modified amino acid, including wherein the terminal carboxyl and/or amino groups are modified by reactivity with another chemical compound, and may also be or include a peptide or a peptide-like compound:

The specification discloses that the ligand exchanger/ligand releaser is or includes an amino acid and specifically a modified amino acid, including wherein the terminal carboxyl and/or amino groups are modified by reactivity with another chemical compound ([0040]).  The ligand exchanger/ligand releaser may also be or include a peptide ([0041]), a peptide-like chemical compound [0042]).  

The specification discloses that the mechanism is assumed to be that the ligand exchanger/ligand releaser facilitates the exchange of the helper ligand in complex with the folded receptor protein with the examination peptide, the ligand exchanger/ligand releaser possessing the functional property of binding to a portion of the binding site of the receptor protein where the helper peptide is bound and unbinding the helper ligand from part of the binding site:  

The specification discloses that the exchange can for example occur by adding a ligand exchanger/ligand releaser and the antigenic examination peptide to the solution of a receptor protein or receptor protein complex, for example, an MHC class I protein or multimer.  The ligand exchanger/ligand releaser facilitates the exchange of a helper ligand by an examination peptide in the analysis solution so that the MHC class I protein binds the examination peptide ([0037]).  The specification further discloses that it is assumed that the displacement reaction in the presence of the ligand exchanger/ligand releaser takes place so that in the course of the equilibrium reaction between binding and unbinding the helper ligand clears a part of the peptide binding site of the MHC class I protein or dissociates itself from it and that in the next step the ligand exchanger/ligand releaser occupies and/or binds to this part of the peptide binding site of the MHC class I protein, and that in the next step the helper ligand cannot bind again with the corresponding part of the peptide binding site of the MHC class I protein and therefore remains bound only partially or with part of is structure to the MHC class I protein, that the helper ligand subsequently completely detaches form the peptide binding site, whereby a free peptide binding site is created, to which the examination peptide binds in the following step ([0039]).  

 The specification discloses that the “exchangeable MHC class I protein complex” includes a folded MHC class I protein featuring the helper peptide ([0079]).  The specification discloses at [0080] that a “pre-solution examination reagent” includes an exchangeable receptor protein complex, e.g., a folded MHC class I protein having a bonded helper ligand ([0080]).

The specification discloses at Example 3, a murine MHC class I protein, H-2Kb that is produced in E. coli cells and provided with a biotin molecule, then folded together with human 2m also produced in E. coli cells and with the helper ligand peptide consisting of the sequence FAPGNYPAL (SEQ  ID NO: 2), whereby the helper ligand is then exchanged by means of adding the ligand exchanger/ligand releaser peptide consisting of the sequence GL with the examination peptide SIINFEKL (SEQ ID NO: 3).  

The art is aware that there are thousands of different MHC class I molecules (as evidenced by HLA Nomenclature, 2015, for human HLA class I molecules), with each having a high degree of polymorphism, primarily in the MHC class I peptide binding groove, wherein the MHC class I molecules have largely non-overlapping peptide binding repertoires, and wherein the primary amino acid sequence of a peptide does not provide a structure/function relationship for binding to the MHC class I molecule.

Thus, experimentation would have to be engaged in to provide the sequence and/or structure of ligand exchanger/ligand releasers for each different MHC class I molecule or for each different generic receptor molecule, and in combination with the particular helper ligands.  The identity of the helper ligands is not known for generic receptor molecules, nor for the breadth of the MHC class I molecules until of one skill employs a method of discovery to determine them. 

Therefore, it appears that the instant specification does not adequately disclose the breadth of  the ingredients used in the method recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such ingredients and hence not in possession of the claimed method   at the time the instant application was filed.    

Note that the instant claims are directed to methods of using the ingredients, rather than the ingredients themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). 

5.  Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


The specification does not disclose how to use the instant invention:
 
a method for producing an examination reagent, the method comprising adding a helper ligand to a receptor protein which is unfolded in an initial solution so as to provide a pre-solution of the examination reagent with a receptor protein which is folded, 
	wherein the receptor protein which is fold comprises a bonded helper ligand which can be exchanged with an examination peptide (instant base claim 1),

wherein the receptor protein which is unfolded is an unfolded MHC class I protein (claim 2), 
further comprising adding a ligand exchanger/ligand releaser to the receptor protein which is folded (claim 3),
wherein the ligand exchanger/ligand releaser has an affinity for the receptor protein which is less than “an” affinity for the helper ligand (claim 4),
wherein the ligand exchanger/ligand releaser is an amino acid or a peptide comprising 2-7 amino acids (claim 5), 
wherein the helper ligand has an affinity for the receptor protein which is less than “an” affinity of the examination peptide, and the helper ligand is a peptide consisting of 2-11 amino acids (claim 6), and including the limitations recited in dependent claims 7, 9 and 10.

The specification has not enabled the breadth of the claimed invention because the claims encompass a method wherein the genus of ingredients used in the claimed method are broad, structurally diverse, and unknown, and wherein it is unpredictable that because of this, the method can be used over its full breadth without undue experimentation.

The specification does not disclose any other receptor proteins that can be used in the claimed method except for MHC class I, which includes classical and non-classical and class I-like molecules of humans and other vertebrates that can bind peptide ligands:

The specification discloses at [0030] that an “MHC class I protein” is also referred to as MHC class I protein which is a transmembrane protein.  The specification discloses at [0031] that the term “MHC Class I protein” here also includes proteins which are structurally and/or functionally similar to the actual MHC class I proteins and which are also encoded in the MHC and which also bind peptides, namely HLA-E, HLA-F and HLA-G.  the term also includes fragments of all these proteins, more specifically, the extracellular domain, provided they bind peptides.  The term here also includes the heavy chains of the MHC class I proteins, as well as the invariant small subunits (light chain) normally bound to it within the cell, 2m, as well as the complex formed by the heavy and light chains.  The term also includes a fusion protein that consists of the heavy chain, a linker and the light chain. The specification discloses that the term “MHC Class I protein” includes human HLA class I as well as that of non-human vertebrates ([0030], [0032]), as well as class I-like proteins that also bind peptides, such as Qa-1 and Qa-1 ([00106]).

The specification discloses that a folded protein is a protein with a conformation/three-dimensional structure which is stable (not substantially changeable over the course of a few hours and an intact biological activity (for example, binding of the peptide). In contrast, an “unfolded protein” must be understood as a protein with a conformation that does not fulfil these two criteria.  A folded protein must be more specifically understood as a receptor protein with a conformation in which the receptor protein binds peptides in vivo ([0033]).  

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein): 

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein ([0035].  The specification discloses that the “examination reagent” must more specifically be understood as a substance, complex or particle, which specifically binds with a TCR of a CTL ([0050]), specific binding being binding that is significantly stronger (i.e., KD of specific binding is at least ten times lower than that of non-specific binding) than the average observable, non-specific binding between a randomly chosen TCR and a randomly chosen MHC class I protein ([0051]).

The specification discloses that helper ligands are peptides or peptide-like compounds that possess the functional property of binding with high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein and which cause and stabilize folding of the protein from the unfolded state, and can (but not necessarily) must possess the functional property of having a lower affinity with a receptor protein than does the examination peptide:

The specification discloses that helper ligands are referred to as “helper peptides” and a peptides or peptide-like chemical compounds that bind with high affinity (i.e., with a dissociation constant KD less than or equal to 1 uM) with the receptor protein, MHC class I protein and which cause or promote folding of the MHC class I protein from the unfolded state or stabilization of the folded MHC class I protein.  Helper ligands, can for example, have a lower affinity with receptor proteins than the examination peptides to be used ([0036]).  

The specification discloses that the ligand/exchanger/ligand releaser is or includes an amino acid, specifically a modified amino acid, including wherein the terminal carboxyl and/or amino groups are modified by reactivity with another chemical compound, and may also be or include a peptide or a peptide-like compound:

The specification discloses that the ligand exchanger/ligand releaser is or includes an amino acid and specifically a modified amino acid, including wherein the terminal carboxyl and/or amino groups are modified by reactivity with another chemical compound ([0040]).  The ligand exchanger/ligand releaser may also be or include a peptide ([0041]), a peptide-like chemical compound [0042]).  

The specification discloses that the mechanism is assumed to be that the ligand exchanger/ligand releaser facilitates the exchange of the helper ligand in complex with the folded receptor protein with the examination peptide, the ligand exchanger/ligand releaser possessing the functional property of binding to a portion of the binding site of the receptor protein where the helper peptide is bound and unbinding the helper ligand from part of the binding site:  

The specification discloses that the exchange can for example occur by adding a ligand exchanger/ligand releaser and the antigenic examination peptide to the solution of a receptor protein or receptor protein complex, for example, an MHC class I protein or multimer.  The ligand exchanger/ligand releaser facilitates the exchange of a helper ligand by an examination peptide in the analysis solution so that the MHC class I protein binds the examination peptide ([0037]).  The specification further discloses that it is assumed that the displacement reaction in the presence of the ligand exchanger/ligand releaser takes place so that in the course of the equilibrium reaction between binding and unbinding the helper ligand clears a part of the peptide binding site of the MHC class I protein or dissociates itself from it and that in the next step the ligand exchanger/ligand releaser occupies and/or binds to this part of the peptide binding site of the MHC class I protein, and that in the next step the helper ligand cannot bind again with the corresponding part of the peptide binding site of the MHC class I protein and therefore remains bound only partially or with part of is structure to the MHC class I protein, that the helper ligand subsequently completely detaches form the peptide binding site, whereby a free peptide binding site is created, to which the examination peptide binds in the following step ([0039]).  

 The specification discloses that the “exchangeable MHC class I protein complex” includes a folded MHC class I protein featuring the helper peptide ([0079]).  The specification discloses at [0080] that a “pre-solution examination reagent” includes an exchangeable receptor protein complex, e.g., a folded MHC class I protein having a bonded helper ligand ([0080]).

The specification discloses at Example 3, a working example using one MHC class I receptor protein, a murine MHC class I protein, H-2Kb that is produced in E. coli cells and provided with a biotin molecule, then folded together with human 2m also produced in E. coli cells and with the helper ligand peptide consisting of the sequence FAPGNYPAL (SEQ  ID NO: 2), whereby the helper ligand is then exchanged by means of adding the ligand exchanger/ligand releaser peptide consisting of the sequence GL with the examination peptide SIINFEKL (SEQ ID NO: 3).  

The skilled artisan was aware before the filing date of the claimed invention that there are thousands of different MHC class I molecules (as evidenced by HLA Nomenclature, 2015, for human HLA class I molecules), with each having a high degree of polymorphism, primarily in the MHC class I peptide binding groove, wherein the MHC class I molecules have largely non-overlapping peptide binding repertoires, and wherein the primary amino acid sequence of a peptide does not provide a structure/function relationship for binding to the MHC class I molecule.

Evidentiary reference Saini et al (PNAS, 9/17/13, 110(38): 15383-15388) teaches that this dipeptide GL (that is used in Example 3 of the instant specification) assists in the folding of and promotes rapid binding of high affinity peptide to two MHC class I molecules HLA-A2 and H-2Kb.  Said evidentiary reference posits that the simplest explanation for this is that GL dipeptide supports an ordered conformation of these two class I MHC molecules that is more peptide receptive than the empty state. Saini et al also teaches that based upon computer modeling, the N terminus of GL forms a novel hydrogen bond with the side chain of aspartate 77 in the alpha 1 helix of HLA-A2 to contribute to its binding energy and the “L” in GL may bind in the F pocket of HLA-A2, having a stabilizing effect on the F pocket (the carboxy-terminal anchor residue of an HLA-A2-binding peptide binds in the F pocket) (see entire reference, especially abstract, 1st and 2nd full paragraphs on page 15384).  Note that the reference teaches that for HLA-A2, dipeptide GV also promoted folding of HLA-A2 but to a smaller extent than did GL, while GA and GF produced no significant folding effect. In contrast, for H-2Kb, the GL has a dramatic effect on folding, GV and GF increased folding, and GG had no effect. This further underscores that each different receptor protein must be considered separately for discovery of the ligand exchanger/ligand releaser. 

Except for this said working example 3 using the GL dipeptide with murine H-2Kb (or with HLA-A2), undue experimentation would have to be engaged in to provide the sequence and/or structure of ligand exchanger/ligand releasers for each different MHC class I molecule or for each different generic receptor molecule, and in combination with the particular helper ligands.  The identity of the helper ligands is also not known for generic receptor molecules, nor for the breadth of the MHC class I molecules until of one skill employs a method of discovery to determine them. 

In addition, the identity of the helper ligand for each individual receptor protein, including for the subgenus of MHC class I receptor proteins, would have to be discovered before they can be used in the claimed method.

Consequently, there is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the recitation of “so as to provide a pre-solution of the examination reagent with a receptor protein that is folded” in the context of the claim preamble “A method for producing an examination reagent” because it is not clear what is meant, as the claim preamble intends to produce an examination reagent, whereas the method step recites that it produces a pre-solution of the examination reagent.  

8.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/DE2013/100001, i.e., 1/3/13, as the 20012100019.9 and 102012101028.5 are not written in the English language and no certified translation has been provided by Applicant.

9.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.  Claim interpretation:

During patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater , 162 USPQ 541, 550 - 51 (CCPA 1969) 

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein): 

The specification discloses that the term “examination peptide” is a peptide having a high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein ([0035].  The specification discloses that the “examination reagent” must more specifically be understood as a substance, complex or particle, which specifically binds with a TCR of a CTL ([0050]), specific binding being binding that is significantly stronger (i.e., KD of specific binding is at least ten times lower than that of non-specific binding) than the average observable, non-specific binding between a randomly chosen TCR and a randomly chosen MHC class I protein ([0051]).

The specification discloses that helper ligands are peptides or peptide-like compounds that possess the functional property of binding with high affinity (i.e., a dissociation constant KD less than or equal to 1 uM) with the receptor protein and which cause and stabilize folding of the protein from the unfolded state, and can (but not necessarily) must possess the functional property of having a lower affinity with a receptor protein than does the examination peptide:

The specification discloses that helper ligands are referred to as “helper peptides” and a peptides or peptide-like chemical compounds that bind with high affinity (i.e., with a dissociation constant KD less than or equal to 1 uM) with the receptor protein, MHC class I protein and which cause or promote folding of the MHC class I protein from the unfolded state or stabilization of the folded MHC class I protein.  Helper ligands, can for example, have a lower affinity with receptor proteins than the examination peptides to be used ([0036]).  

The specification discloses that an “examination reagent” is a compound, substance, complex or particle which specifically binds with a TCR of a CTL and which is used for one of the purposes described, e.g., analyzing a T cell frequency, positive selection of CTL ([0050]).

11.  Claims 1, 2, 6, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(i) as being anticipated by Rodenko et al (Nature Protocols, 2006, 1(3): 1120-1131, IDS reference).  

Rodenko et al teach a method of refolding of recombinantly produced (in bacteria host cells) MHC class I heavy chain (and biotinylating it) and 2m light chain with a conditional peptide ligand (i.e., a peptide that binds in the MHC class I binding site and has a UV sensitive/cleavable portion ) to produce a folded MHC class I protein.  The MHC class I is HLA-A2.1 and the helper peptide is KILGFVFJV, wherein J is the photolabile amino acid residue.  When the UV-sensitive ligand is exposed to UV light and in the presence of a rescue peptide (i.e., the equivalent of an examination peptide) the conditional UV sensitive peptide ligand is displaced by the rescue peptide. Rodenko et al teach that the UV-sensitive ligand after cleavage produces fragments that no longer meet the strict length requirement for high affinity MHC class I binding (thus inherently teaching that the helper peptide does possess high affinity MHC class I binding), and thus these fragments dissociate from the MHC class I complex.  Rodenko et al teach MHC tetramers of these folded MHC class I/UV-sensitive peptide complexes.  Rodenko et al also inherently teach that the rescue peptide (that is the equivalent of the examination peptide in the instant claims) also possesses high affinity binding to the MHC class I molecule since it stably reconstitutes the folding, but rescuing the molecule from disintegration.  (See entire reference, especially abstract, Fig. 1 and legend, Fig. 2 legend, Fig 7 and legend). Although the art reference does not explicitly teach that the complex of the MHC class I with the peptide before UV treatment can be exchanged with an examination peptide, there are a number of peptides known in the art to be of higher affinity than others and therefore capable of exchanging out a lower affinity peptide.  Therefore, with regard to the limitation “helper ligand”, the claimed method appears to be the same as the method of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 

The claims are also included in this rejection because although the art reference does not explicitly teach that the method produces an examination reagent, as stated above in the claim interpretation section of this Office Action:

The specification discloses that an “examination reagent” is a compound, substance, complex or particle which specifically binds with a TCR of a CTL and which is used for one of the purposes described, e.g., analyzing a T cell frequency, positive selection of CTL ([0050]).

Thus, the art reference inherently teaches this limitation as the method steps are the same steps and as the MHC class I/peptide complex will bind a cognate TCR of a CTL (that is by definition in the art restricted to MHC class I/peptide) and that can be used to identify cognate T cells.

12.  Claims 1, 2 and 6 are rejected under pre-AIA  35 U.S.C. 102(a)(i) as being anticipated by Glithero et al (JBC, 2006, 281(18): 112699-12704).  

Glithero et al teach a method of making a complex of the murine class I molecule H-2Db with one of the nonapeptides FAPGNYPAL, ASNENMDAM, with the pentapeptide NYPAL or with the tripeptide PAL, by refolding recombinantly produced soluble H-2Db heavy chain and human 2m with the peptide.  Glithero et al teach  that the nonamer peptides produce high stability complexes, whereas the shorter peptides produce intermediate stability complexes (See entire reference, especially abstract, page 12700 at column 1 at the refolding section). Although the art reference does not explicitly teach an affinity of binding for the nonamer peptides, the art reference does teach that them produce folded, stable MHC class I complexes.  In addition, although the art reference does not explicitly teach that the nonapeptides (i.e., helper peptides according to the recitation in the instant claims due to its ability to fold the MHC class I protein into stable folded conformation) have lower affinity than an examination peptide, there are any number of peptide ligands that have higher affinity of binding than others.
Therefore, with regard to the limitation “helper ligand”, the claimed method appears to be the same as the method of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 

The claims are also included in this rejection because although the art reference does not explicitly teach that the method produces an examination reagent, as stated above in the claim interpretation section of this Office Action:

The specification discloses that an “examination reagent” is a compound, substance, complex or particle which specifically binds with a TCR of a CTL and which is used for one of the purposes described, e.g., analyzing a T cell frequency, positive selection of CTL ([0050]).

Thus, the art reference inherently teaches this limitation as the method steps are the same steps and as the MHC class I/peptide complex will bind a cognate TCR of a CTL (that is by definition in the art restricted to MHC class I/peptide) and that can be used to identify cognate T cells.

13.  Claims 1, 9 and 10 are objected to because of the following informalities: 
 
The claims recite “wherein,” which should be ‘wherein’ without a comma following it.

Appropriate correction is required.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644